Citation Nr: 0835154	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from May 1967 
to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence, as 
well as the evidence need to establish a disability rating 
and an effective date.  The veteran was also provided with a 
VA Form 21-0781, a Statement in Support of Claim for service 
connection for PTSD.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.   These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  A VA 
examination was not performed.  The Board finds that a remand 
for a VA examination is not in order.  The veteran has not 
provided any competent medical evidence showing a diagnosis 
of PTSD, and absent verification of an in-service stressor, 
additional medical evidence that the veteran has PTSD could 
not change the outcome of this case.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  VA thus declines to afford the 
veteran a medical examination.    

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:  

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

In contrast, "[w]here ...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran's DD 214 lists the veteran's military 
occupational specialty as a mail clerk.  His awards and 
decorations consist of the National Defense Service Medal and 
Vietnam Service Medal with one Bronze Star.  The service 
records provide no evidence that the veteran engaged in 
combat with the enemy.  He did not receive any awards, 
commendations, or medals presumptively indicative of 
engagement in combat with the enemy.  His noncombat military 
occupational specialty provides some evidence that he did not 
engage the enemy in combat.  The Board finds that the veteran 
did not engage in combat with the enemy.  Verification of the 
occurrence of the alleged inservice stressors must come from 
other than the veteran's own assertions.

As to service related stressors, the veteran reported having 
witnessed a sailor being blown up in Saigon, seeing prisoners 
being killed, having duty as a stretcher bearer for the 
wounded and witnessing the death of a soldier while he was 
carrying him, having his ship come under cannon fire (shelled 
by his own ship by mistake), and being under hostile fire 
when he was being transported back to the United States.  He 
has also reported stress in his duties as a postal clerk, 
carrying a weapon, being responsible for large sums of money, 
and coming under small arms fire.  More specific information 
regarding these stressors has not been submitted.  He has 
also listed more recent events as stressors including the 
death of his mother in 2004, the death of his stepfather in 
2005 and the death of his wife in 2005 as well as the loss of 
his home and his job due to hurricane Katrina.  

The veteran has failed to provide dates with the necessary 
specificity for VA to request verification of his alleged 
stressors.  And some of the alleged stressors are anecdotal 
not verifiable through a search of official records.   The 
veteran has not provided any verification, and the occurrence 
of these alleged stressors has not been verified.  The Board 
notes that in the VA Form 21-0781, the RO requested that the 
veteran specify the dates the incidents occurred and names of 
servicepersons involved.  He has failed to provide 
sufficient, specific information.

Because the occurrence of the events asserted by the veteran 
as stressors have not been verified, and, given the paucity 
of information provided, are not verifiable through 
assistance by VA, his claim for service connection for PTSD 
must be denied.

Additionally, the veteran's VA outpatient treatment records 
from October 2005 to August 2007 were reviewed.  In October 
2006, the veteran underwent a psychiatric consultation as a 
result of positive PTSD screening.  The examiner found that 
the veteran had a history of multiple psychosocial stressors 
and bereavement since 2005 and losses now with mild intrusive 
thoughts related to the Vietnam War.  He was to have further 
evaluation for PTSD.  The finding was adjustment disorder 
with mixed emotional features and rule out mild ptss 
symptoms.  Thereafter, in April 2007 screening for PTSD was 
negative.  There is no competent medical evidence of record 
showing that the veteran has PTSD.  In the absence of proof 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the preponderance of the evidence if against the 
claim, and service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


